 


114 HR 2497 IH: NEPA Reciprocity Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2497 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Denham (for himself, Mrs. Mimi Walters of California, Mr. Cook, Mr. LaMalfa, Mr. Issa, Mr. Hunter, Mr. Rohrabacher, Mr. Farenthold, Mr. Hardy, and Mr. Nunes) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Transportation to establish a program to eliminate duplicative environmental reviews and approvals under State and Federal law of rail and highway projects, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the NEPA Reciprocity Act. 2.Use of alternative environmental review and approval procedures under State laws for rail and highway projects (a)Establishment (1)In generalThe Secretary shall establish a program to eliminate duplicative environmental reviews and approvals under State and Federal law of projects. Under this program, a State may use State laws and procedures to conduct reviews and make approvals in lieu of Federal environmental laws and regulations, consistent with the provisions of this section. 
(2)Participating StatesAll States are eligible to participate in the program. (3)Scope of alternative review and approval proceduresFor purposes of this section, alternative environmental review and approval procedures may include one or more of the following: 
(A)Substitution of one or more State environmental laws for one or more Federal environmental laws, if the Secretary determines in accordance with this section that the State environmental laws provide environmental protection and opportunities for public involvement that are substantially equivalent to the applicable Federal environmental laws. (B)Substitution of one or more State regulations for Federal regulations implementing one or more Federal environmental laws, if the Secretary determines in accordance with this section that the State regulations provide environmental protection and opportunities for public involvement that are substantially equivalent to the Federal regulations. 
(b)ApplicationTo participate in the program, a State shall submit to the Secretary an application containing such information as the Secretary may require, including— (1)a full and complete description of the proposed alternative environmental review and approval procedures of the State; 
(2)for each State law or regulation included in the proposed alternative environmental review and approval procedures of the State, an explanation of the basis for concluding that the law or regulation meets the requirements under subsection (a)(3); and (3)evidence of having sought, received, and addressed comments on the proposed application from the public and appropriate Federal environmental resource agencies. 
(c)Review of applicationThe Secretary shall— (1)review an application submitted under subsection (b); 
(2)approve or disapprove the application in accordance with subsection (d) not later than 90 days after the date of the receipt of the application; and (3)transmit to the State notice of the approval or disapproval, together with a statement of the reasons for the approval or disapproval. 
(d)Approval of State programs 
(1)In generalThe Secretary shall approve each such application if the Secretary finds that the proposed alternative environmental review and approval procedures of the State are substantially equivalent to the applicable Federal environmental laws and Federal regulations. (2)ExclusionThe National Environmental Policy Act of 1969 and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall not apply to any decision by the Secretary to approve or disapprove any application submitted pursuant to this section. 
(e)Compliance with permitsCompliance with a permit or other approval of a project issued pursuant to a program approved by the Secretary under this section shall be considered compliance with the Federal laws and regulations identified in the program approved by the Secretary pursuant to this section. (f)Review and termination (1)ReviewAll State alternative environmental review and approval procedures approved under this section shall be reviewed by the Secretary not less than once every 5 years. 
(2)Public notice and commentIn conducting the review process under paragraph (1), the Secretary shall provide notice and an opportunity for public comment. (3)Extensions and terminationsAt the conclusion of the review process, the Secretary may extend the State alternative environmental review and approval procedures for an additional 5-year period or terminate the State program. 
(g)Report to CongressNot later than 2 years after the date of enactment of this section, and annually thereafter, the Secretary shall submit to Congress a report that describes the administration of the program. (h)DefinitionsFor purposes of this section: 
(1)Environmental lawThe term environmental law includes any law that provides procedural or substantive protection, as applicable, for the natural or built environment with regard to the construction and operation of projects. (2)Federal environmental lawsThe term Federal environmental laws means laws governing the review of environmental impacts of, and issuance of permits and other approvals for, the construction and operation of projects, including section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344), section 106 of the National Historic Preservation Act (16 U.S.C. 470f), and sections 7(a)(2), 9(a)(1)(B), and 10(a)(1)(B) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2), 1538(a)(1)(B), 1539(a)(1)(B)). 
(3)ProjectThe term project means any project eligible for federal assistance under title 23, subtitle V of title 49, or chapter 53 of title 49 of the United States Code, or involves the participation of more than one Department of Transportation modal administration or secretarial office.  